DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on October 12, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vantrease (US 2013/0049242).

In reference to Claim 1, Vantrease discloses a thermoforming apparatus ([0003]), comprising: a frame encompassing a sheet line ([0005]); a pair of platens (Fig. 4, Items 92 & 93) carried by the frame (Fig. 4, Item 74) on opposite sides of the sheet line each configured to carry a respective die ([0034] and Fig. 4), one platen having a proximal die (Fig. 7, Item 44) surface adjacent the sheet line and a rear surface distal the sheet line ([0023], Fig. 7); and a platen drive assembly interposed between the frame 

In reference to Claim 2, Vantrease discloses the apparatus of Claim 1, as described above.
Vantrease discloses the platen drive assembly includes a pair of toggle shafts each with a pair of spaced-apart toggle arms each coupled in rotation at one end with a drive arm and at a distal end with a drive connection adjacent a distal portion of the platen ([0023], crank arms).

In reference to Claim 3, Vantrease discloses the apparatus of Claim 2, as described above.
Vantrease discloses the platen drive assembly further comprises a pair of toggle bearings provided on opposed ends of each toggle shaft, each bearing assembly supported proximate a distal end of the frame ([0023], crank arms).

In reference to Claim 4, Vantrease discloses the apparatus of Claim 3, as described above.
Vantrease discloses the distal end comprises one of a top end and a bottom end of the frame (Fig. 4, Item 74).

In reference to Claim 5, Vantrease discloses the apparatus of Claim 1, as described above.
Vantrease discloses the another platen has a proximal die surface adjacent the sheet line and a rear surface distal the sheet line ([0020]-[0023]).

In reference to Claim 6, Vantrease discloses the apparatus of Claim 5, as described above.
Vantrease discloses the platen drive assembly is interposed between the frame and the another platen having another at least one reciprocating kinematic linkage ([0020]-[0023]), the drive motor configured to reciprocate the another platen to and fro relative to the one platen ([0020]-[0023]).

In reference to Claim 7, Vantrease discloses the apparatus of Claim 6, as described above.
Vantrease discloses the another at least one kinematic linkage is configured to have a plurality of links interconnected pivotally together with respective rotation joints and interposed between the frame and the one platen ([0019], [0024], [0029], [0031]), an outboard- most rotation joint proximate one end of the frame and an inboard-most rotation joint intermediate the rear surface and the proximal die surface ([0019]).

In reference to Claim 8, Vantrease discloses the apparatus of Claim 1, as described above.
Vantrease discloses the one at least one kinematic linkage and the another at least one kinematic linkage each comprises a pair of each having a pair of toggle shafts ([0023], crank arms), drive linkages ([0021]), a connecting linkage for coupling together the pair of drive linkages ([0021]), and the drive kinematic linkage coupled to drive the pair of kinematic linkages and platens via the connecting link for reciprocation to and fro ([0020]-[0023]).

In reference to Claim 9, Vantrease discloses a thermoforming apparatus ([0003]), comprising: a frame (Fig.4, Item 74) having opposed ends disposed on opposite sides of a sheet line ([0005]); a pair of opposed platens (Fig. 4, Items 92 & 93) carried by the frame each configured to carry a die ([0034] and Fig. 4), one die configured to engage an opposed face of another die across a heated sheet of 

In reference to Claim 10, Vantrease discloses the apparatus of Claim 9, as described above.
Vantrease discloses the kinematic linkage comprises a toggle shaft and a drive link pivotally coupled to a drive arm of the toggle shaft ([0023], crank arms).

In reference to Claim 11, Vantrease discloses the apparatus of Claim 10, as described above.
Vantrease discloses the kinematic linkage further comprises a drive kinematic linkage interposed between the drive motor and the toggle shaft ([0023], crank arms).

In reference to Claim 12, Vantrease discloses the apparatus of Claim 11, as described above.
Vantrease discloses a pair of toggle shafts each having a pair of drive arms spaced apart across the one platen ([0023], crank arms), each toggle shafted spaced perpendicularly across the one platen relative to one another ([0023], crank arms), and each having a pair of drive links coupled along a side of the one platen intermediate a front surface and a rear surface of the one platen ([0023], crank arms).

In reference to Claim 13, Vantrease discloses the apparatus of Claim 12, as described above.


In reference to Claim 14, Vantrease discloses the apparatus of Claim 9, as described above.
Vantrease discloses the one platen has at least one side face extending between the front die surface and the rear surface ([0023], Fig. 7), the outboard-most rotation joint affixed to one side face ([0019]).

In reference to Claim 15, Vantrease discloses the apparatus of Claim 14, as described above.
Vantrease discloses the at least one side face is a rectangular array of four side faces ([0027]).

In reference to Claim 16, Vantrease discloses the apparatus of Claim 9, as described above.
Vantrease discloses the drive kinematic linkage comprises a toggle shaft and a pair of spaced-apart toggles ([0023], crank arms).

In reference to Claim 17, Vantrease discloses the apparatus of Claim 16, as described above.
Vantrease discloses the drive kinematic linkage further comprises a pair of toggle links each affixed pivotally to a respective one of the toggles at a first end and to a side pivot mount on opposed sides of the first platen ([0020]-[0023], crank arms).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742